   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK *

 

OES
; 03-md-1570 (GBD\SN, 2,
In re Terrorist Attacks on September 11, 2001 x

 

This document relates to:

 

15-cv-9903 (GBD)(SN)

Thomas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of Iran, et al.

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETTARAN PLAINTIFFS IDENTIFIED AT EXHIBIT A

(BURNETT / IRAN Supplement 2)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et
al., Case No. 15-cv-9903 (GBD)(SN), who are each the estate of a victim of the terrorist attacks
on September 11, 2001 who was killed either on September 11, 200! or in the immediate aftermath
of September 11, 2001, and the Judgment by Default for liability only against the Islamic Republic
of Iran, the Islamic Revolutionary Guard Corps, and the Central Bank of the Islamic Republic of
Iran (collectively, the “Iran Defendants”) entered on January 31, 2017 (Case No. 15-cv-9903, ECF
No. 85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of fran, et al., Case No. 15-
cv-9903 (GBD)(SN), as identified in the attached Exhibit A, who are each the estate of a victim of

the terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

o, * i. “s a
ECF Case NS a
ee Aa *. = a
%,

 

 

 
Case 1:03-md-01570-GBD-SN Document 5836 Filed 02/04/20 Page 2 of 2

Were previously award

 
 

ORDERED that the Plaintiffs identified in Exhibit A
compensatory damages for decedents’ pain and suffering in an amount of $2,000,000 per estate,
as set forth in Exhibit A; and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibit B to the
Eubanks Declaration, dated February 4, 2020 (and identified in Exhibit A), are awarded economic
damages as set forth in Exhibit A and as supported by the expert reports and analyses submitted
by Dr. Stan V. Smith as Exhibit B to the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages or other damages (to the extent such awards have not previously been ordered) at a later
date consistent with any future rulings made by this Court on this issue, and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11

attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.

 

Dated: New York, New York S RDERED:
:B. DANIELS
qt nite tates District Judge

 

 
 

 

00'0L6°9E0'P~ $ | 00'0LE'9E0'%Z $ | 00:000'000'% __$ 4 DOUDIMET Vv HOqod| Z
OO'ZZEI lel $ | ONZE THI $ 00°000'000'¢ $ uonrig soudy TOYA] I

 

 

 

 

 

 

   
     

 

 

. LHDN0S
sso1._| ATSAOIAgUd | ONRILLANS |
‘OIWONOOd | DNIIAdINS
Lnadaoaa | Nv NIvd

aL | anaqaoaa c

    
   

GINVN LSVT |QIANVN AICGIA| GIAVN LSal
S,LNAGaDad | S.INAGHOdd | S.LNAddOad | +
11/6 IL/6 11/6

    

XIHAAS

 

 

 

 

 

V LIGIHXa

 

 

TJOT a6edq OZ/P0/ZO Pall4 T-9E8G}UaWNS0Q NS-Gd5-0ZSTO-PwW-E0:T eased
